Citation Nr: 1540202	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney disease, to include as secondary to a service connected disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to April 1971 and from November 1990 to April 1991, and had additional service with the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Columbia, South Carolina RO.  In June 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; such evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

On October 2013 VA examination for hypertension, the diagnoses included chronic kidney disease with onset in the 1980s; the examiner noted that the Veteran has had an elevated creatinine since the 1980s.  The examiner noted that the Veteran's chronic kidney disease, according to a June 2013 nephrology treatment, has an unknown etiology.  The examiner stated that since the Veteran's creatinine has been stable "over all these years", they would not be investigating any further (no biopsy would be performed).  The examiner opined that the Veteran's current chronic kidney disease is not related to his current hypertension that began in service.  Because the examiner did not address whether the Veteran's chronic kidney disease is aggravated by his service-connected hypertension, the opinion is inadequate for rating purposes.  Consequently, a remand top secure another medical advisory opinion in the matter is necessary.  (The Board notes that in June 2015, the Veteran submitted a letter from Marion Physician Services stating that he was last seen in 2011, with diagnoses of hypertension, hyperlipidemia, chronic renal insufficiency, and bladder outlet obstruction, for which he was treated by the physicians of the group.  However, this statement does not include an opinion regarding the etiology of the chronic kidney disease.)

Regarding the rating for PTSD, the Veteran contends that his symptoms have worsened since his he was last examined by VA in April 2013 (more than two years ago), and asserts that the current rating does not reflect his current psychiatric symptoms.  At the Board hearing, he testified that, on a regular basis, he has suicidal thoughts, thoughts of hurting others, and feelings of irritability and anger.  He testified that he has very poor relationships with his family.  He testified that he has difficulty completing tasks around the house.  His wife testified that he has difficulty dealing with change, and he isolates himself; he will go to church but nowhere else.  She testified that she has to handle the household finances and prepare his food.  The Veteran and his wife testified that his disability has worsened since the most recent VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  A contemporaneous examination is indicated.

Finally, the Veteran testified that he attends weekly VA group therapy and also receives regular individual treatment for his PTSD.  Relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  Thereafter, the AOJ should arrange for the record to be forwarded to a nephrologist for review and an advisory medical opinion regarding the etiology of the Veteran's chronic kidney disease, and in particular whether or not it is related to (was caused or aggravated by) his service-connected hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following [If further examination of the Veteran is needed for the opinion, such should be arranged.]:

a) Based on the factual evidence in the record, what is the most likely etiology for the Veteran's chronic kidney disease?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected hypertension?  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the hypertension did not cause, but aggravated, the chronic kidney disease, the examiner should also specify, so far as possible, the degree of such disability (additional kidney pathology or impairment) that resulted from the aggravation.  

The examiner must explain the rationale for all opinions.  

3.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail and must include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

